PER CURIAM.
Plaintiffs appeal a summary judgment entered in an automobile negligence case. It appears that the trial court granted the defendant’s motion for summary judgment because it concluded that there were no issues of fact as to whether defendants Osowaski and Clarizio were guilty of common law negligence. It further appears that this conclusion resulted in summary judgment being entered in favor of the other defendants, who were alleged to be vicariously liable. We find that there are material issues of fact as to the common law negligence of Osawaski and Clarizio, and thus reverse the summary judgment entered as to all defendants.
DELL, GUNTHER and KLEIN, JJ., concur.